Case 1:19-cv-01920-RBJ Document 3-30 Filed 07/02/19 USDC Colorado Page 1 of 3




                      EXHIBIT 29
                     Declaration of Will Roush (July 2019)
Case 1:19-cv-01920-RBJ Document 3-30 Filed 07/02/19 USDC Colorado Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

Plaintiffs,

v.

UNITED STATES OFFICE OF SURFACE MINING, RECLAMATION,
CONTROL AND ENFORCEMENT, et al.

Defendants.


                              DECLARATION OF WILL ROUSH



I, Will Roush, declare as follows:

        1.     The facts set forth in this declaration are based on my personal knowledge and if

called as a witness, I could and would competently testify thereto under oath. As to those matters

that reflect a matter of opinion, they reflect my personal opinion and judgment upon the matter.

        2.     I currently live in Pitkin County. I am the Executive Director of the Wilderness

Workshop (WW) and have held this position since 2018, prior to that I worked as the

Conservation Director at the same organization. As Executive Director, I am aware of the

financial status of the organization.

        3.     Our most recent financial report as of April 2019 shows Total Assets of

$866,792.93 of which $ 398,772.94 is in a restricted reserve account, leaving $468,019.99 in our

General Operating funds. Our 2019 Budget is $867,450.




                                                1
Case 1:19-cv-01920-RBJ Document 3-30 Filed 07/02/19 USDC Colorado Page 3 of 3




       4.      Payroll expenses consume 72% of our budget. If we don’t have the funds to make

payroll, the lives of our staff and their families are significantly adversely impacted, likely

resulting in the loss of long-term staff and equivalent loss of institutional capacity and

intellectual resources. This in turn would significantly impact our institutional capacity to fulfill

our Mission and provide the services our community expects.

       5.      The WW Board of Directors has set a fiscal policy goal of maintaining cash

reserves equal to 6 months of expenditures to buffer the organization from short-term revenue

shortfalls. Six months or fifty percent of our 2019 Budget is $433,396.47.

       6.      WW runs on a thin financial margin and doesn’t have the ability to post a bond

without doing serious and perhaps irreparable harm to the organization’s ability to meet its

financial obligations to its employees and members and fulfill its Mission.


I DECLARE, under penalty of perjury, that the foregoing is true and correct.



Dated: July 2, 2019




Will Roush




                                                  2
